Citation Nr: 1244382	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  05-39 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left inguinal hernia, status post repair.

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to November 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2008, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In January 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC for compliance with the December 2008 Board Remand.  That action completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additional discussions regarding the RO's compliance with the January 2011 Board Remand are included in both the Duties to Notify and Assist and Remand sections below.

Also, in the January 2011 decision, the Board remanded the claim for entitlement to service connection for a right shoulder disability for further development.  In June 2012, the RO fully granted entitlement to service connection for a right shoulder disability; therefore, that issue is not in appellate status, and is not before the Board.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of entitlement to service connection for a low back disability, to include as secondary to service-connected right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran did not sustain a disease or injury that manifested in left inguinal hernia in service.

3.  Symptoms of a left inguinal hernia were not chronic in service.

4.  Symptoms of a left inguinal hernia have not been continuous since service separation.

5.  The Veteran's current left inguinal hernia is not related to active service.


CONCLUSION OF LAW

The criteria for service connection for a left inguinal hernia have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

The notice obligations of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353 -356 (April 30, 2008). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice included provisions for disability ratings and for the effective date of the claim. 

In a timely letter in August 2003, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  A notice letter from May 2006 included provisions for disability ratings and for the effective date of the claim.  The case was readjudicated in a May 2012 supplemental statement of the case and any defect as to timing of the notice was cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 


With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, Social Security Administration records, a VA examination in February 2011, and the Veteran's statements.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate.  The VA nexus opinion provided, pursuant to the January 2011 Board Remand, considers all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of a left inguinal hernia has been met.  38 C.F.R. § 3.159(c)(4); see also Stegall v. West, 11 Vet. App. 268 (1998).

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Left Inguinal Hernia

The Veteran contends that left inguinal hernia originated in service and that his current left inguinal hernia is therefore related to his service.  During the Travel Board hearing in July 2008, the Veteran testified that he was first diagnosed with a hernia in service.  He stated that he was told in October 1977 that he would have to have surgery for his hernia in the future, but did not receive treatment at that time.  He also testified that he underwent surgical repair of his hernia, post service, in 1983.  Hearing transcript at 4-6.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain an injury or disease manifesting in a left inguinal hernia in service, and that symptoms of a left inguinal hernia were not chronic during active service.  A service treatment report from April 1976 indicated that the Veteran complained of his lower left side being sore and tender with nausea since lifting a heavy object the day before.  Upon examination, his left inguinal area had tenderness with swelling but there were no hernial rings palpated, though general edema was noted.  Pursuant to referral for a surgical consultation, notes from the consultation sheet indicated that at that time, the health provider could not feel an inguinal hernia on either side, and the Veteran was instead assessed with a probable muscle strain.

The Veteran's service treatment records indicate that his symptoms of lower left side tenderness (which did not result in a diagnosis of left inguinal hernia or surgical repair) resolved.  Upon discharge from service, the Veteran reported having or previously having a rupture/hernia on his May 1978 report of medical history.  He explained that he incurred a "double hernia on [his] right side" in 1977, but admitted that no operation was performed for his double hernia.  He did not, however, indicate any history of left inguinal hernia.  In fact, a review of the October 1977 service treatment record, in which the Veteran purported he was told he needed surgery for his hernia in the future, actually indicated treatment and possible future surgery of the Veteran's knee.  Indeed, the October 1977 record with a notation of "Profile L(3)T Code C.D. x 3 weeks," corresponds with an August 1977 treatment of the Veteran's knee with the identical notation.  In short, the Veteran was not treated for a left inguinal hernia in service and symptoms of lower left side pain were not chronic.  Indeed, the separation report of medical examination from May 1978 revealed a normal clinical evaluation of the Veteran's abdomen and viscera, including hernia.  

While the Veteran is competent to state that he had left inguinal hernia symptoms at any time, including in service, the Board finds that the Veteran's assertions of chronic left inguinal hernia symptoms and diagnosis in service are outweighed by the other, contemporaneous, lay and medical evidence of record (particularly, the service treatment records), and are not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of a left inguinal hernia have not been continuous since service separation in November 1978, and the Veteran does not contend such continuity of symptomatology.  Following service separation in November 1978, the evidence of record shows no findings, diagnosis, or treatment for a left inguinal hernia for many years after service until November 1983.  The absence of post-service findings, diagnosis, or treatment after service for five years until 1983 is one factor, considered in addition to the other factors stated in this decision, that tends to weigh against a finding of either chronic left inguinal hernia symptoms in service or continuous symptoms of a left inguinal hernia after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).

Also with respect to continuous symptoms since service, the Veteran himself has repeatedly stated, throughout the claim and appeal process, that he did not experience any further left inguinal hernia problems until shortly prior to his left inguinal surgery in 1983, five years after discharge from service.  Indeed, a private treatment record from December 1983 revealed the Veteran's report that he only one month prior to his admission for hernia surgery in November 1983 (five years after separation), he "began noticing a tugging sensation on the left inguinal area."  For treatment, the Veteran would be expected to give a full and accurate history to ensure adequate care.  In this examination for treatment, the Veteran clearly does not assert continuous left inguinal hernia symptoms since service.  See Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991).

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed left inguinal hernia, status post repair, is not related to his active service.  In a February 2005 letter, the Veteran's treating physician, Dr. "T.G.," opined that the Veteran's current medical problems relating to inguinal hernia are more likely that not a result of military injury in 1971.  Dr. T.G. indicated that he reviewed the Veteran's history and "portions" of his military records.  Here, the Board finds that that Dr. T.G.'s opinion is of little probative value as it is essentially conclusory and unsubstantiated.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); see also Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical possibilities and unsupported medical opinions carry negligible probative weight).  Indeed, Dr. T.G. provided no rationale or bases for his conclusory opinion and admitted that the Veteran's service treatment records were not evaluated in their entirety.

In contrast, the Board affords the opinion of the February 2011 VA examiner, a physician, great probative weight as the February 2011 VA examiner's opinion specifically stated the reason for his medical opinion.  Nieves-Rodriguez, supra; Prejean, 13 Vet. App. 448-9 (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Specifically, the February 2011 VA examiner reviewed the claims file, including service treatment records, and conducted an interview and physical examination of the Veteran.  He opined that it is less likely as not that the Veteran's inguinal hernia was caused by military service.  While the examiner noted a history of left inguinal hernia repair in October 1977, this was clearly based on the Veteran's report of history.  Indeed, during the July 2008 Board hearing, the Veteran reported the exact date in October 1977 when he claimed he was informed that he needed surgery in the future.  This is reflected in the February 2011 VA examiner's rationale where he explained that based on his review of the medical records, timeline, and his clinical judgment, there was no clear connection between an event that occurred during service and the Veteran's current left inguinal hernia.  As discussed above, the service treatment records do not show that the Veteran underwent surgery for a hernia in service and to the extent that he has reported a history of such service, the contemporaneous service treatment records does not support that assertion.  In a January 1984 statement, the Veteran indicated that a hernia was noted in service in 1977 but that surgery was not done.  Thus, he has provided inconsistent statements with regard to the contended treatment in service.  Thus, the Board finds that the Veteran's assertion is not credible.  While the VA examiner indicated a reported history of surgery in service, the examiner went on to indicate that, based on a review of the service treatment records, there was no nexus between an event in service and the current inguinal hernia.  The examiner's opinion is thus based on the accurate facts shown in the service treatment records and the opinion is competent and probative. 

The Board now turns to the Veteran's assertions regarding the relationship between his service and his current left inguinal hernia.  Here, while the Veteran is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  As such, as lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis of a specific disability.  Furthermore, the question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a).

Based on this evidence, the Board finds that the weight of the competent evidence demonstrates no relationship between the Veteran's current left inguinal hernia and military service, including no credible evidence of continuity of symptomatology of left inguinal hernia symptoms following service separation.  On the question of relationship of current left inguinal hernia to service, the only probative nexus opinion of record, in February 2011, weighs against the claim.  The February 2011 VA opinion is competent and probative medical evidence as it is factually accurate, and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence, reviewed the claims file, including the Veteran's own reported histories and complaints, and fully articulated the opinion; therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against a finding of a relationship between a left inguinal hernia and service.

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for left inguinal hernia, status post repair, and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a left inguinal hernia, status post repair, is denied.


REMAND

This case has been previously remanded in December 2008 and January 2011 to obtain an adequate medical opinion regarding the etiology of the Veteran's low back disability.

Pursuant to the January 2011 Board Remand, the Veteran was afforded a VA examination in February 2011.  The February 2011 examiner provided a medical opinion as to the etiology of the Veteran's back disability.  The examiner noted a history of in-service injury to the Veteran's back in 1971.  He opined that the low back disability is not caused by or the result of service and explained that the back problems started only after the Veteran's knee replacement surgery.  The examiner also stated that it would be mere speculation to conclude that the low back disability is caused by the right knee replacement as there is no clear evidence linking the two conditions.

Here, the examiner did not address the significance, if any, of the history of in-service injury in 1971 and his current low back condition.  In addition, while the relationship between the low back disability and service-connected right knee disability was mentioned in the February 2011 opinion, the proffered opinion appears focused on the question of causation to the exclusion of aggravation.  In this case, the February 2011 examiner's opinion cannot be read to encompass aggravation.  Also, the examiner did not offer an adequate rationale as to why it would be speculative to state that the low back disability is caused by the right knee disability.

In addition, the February 2011 examiner did not comment on or address the May 2006 letter from Dr. "G.G.," who stated that limping associated with the Veteran's right knee disability could have affected his back.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.  Therefore, pursuant to Stegall, the case must again be remanded for compliance with the December 2008 and January 2011 Board Remands and an adequate medical opinion must be obtained, to include a discussion of aggravation of the Veteran's low back disability by his service-connected right knee disability and/or service.

An addendum medical opinion is required to determine the etiology of the Veteran's low back disability, including whether his low back disability is aggravated by his service-connected right knee disability.

Accordingly, the case is REMANDED for the following action:

1. If possible, request that the medical professional who conducted the February 2011 VA examination review the claims file and provide an addendum medical opinion.  The claims file, including a copy of this Remand, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report (another examination of the Veteran is not required).

The examiner should offer the following opinion:

Is it at least as likely as not (50 percent probability or greater) that the low back disability is caused or aggravated (permanently worsened in severity) by his active service or by any of his service-connected disabilities, specifically the service-connected right knee disability?

In answering these questions, the examiner should specifically address and comment on the private opinion already of record (from Dr. G.G. in May 2006).

Also, in answering the question, the examiner should identify the baseline level of severity of the current low back disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of the low back disability is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If an opinion cannot be rendered without resorting to speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

If the February 2011 examiner is not available, obtain the requested opinion from another medical professional.  If the examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to causation and aggravation, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims folder must be made available to and reviewed by the examiner.

2. Then, the RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.

In this regard, the RO should ensure that the detailed question asked by the Board has been addressed by the examiner.

If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the addendum medical opinion.  If the requested addendum does not include adequate responses to the specific opinions requested, it must be returned for corrective action.  38 C.F.R. § 4.2 (2012); see also Stegall v. West, 11 Vet. App. 268 (1998).

3. When the development requested has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.

If the benefit sought is not granted, the appellant and his representative, if any, should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


